296 U.S. 187 (1935)
CHESAPEAKE & OHIO RAILWAY CO. ET AL.
v.
UNITED STATES ET AL.[*]
No. 549.
Supreme Court of United States.
Argued November 13, 1935.
Decided November 25, 1935.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA.
Messrs. M. Carter Hall and Robert E. Quirk, with whom Messrs. E.L. Beach and Harry S. Elkins were on the brief, for the Chesapeake & Ohio Ry. Co. et al.
Mr. Nelson Thomas, with whom Assistant Solicitor General Bell and Mr. Daniel W. Knowlton were on the brief, for the United States and Interstate Commerce Commission.
Mr. David C. Walls argued the cause, pro hac vice, on behalf of the Commonwealth of Kentucky, and Mr. Bailey P. Wootton, Attorney General, and Mr. C.R. Hillyer filed a brief.
PER CURIAM.
This is a suit to restrain the enforcement of an order of the Interstate Commerce Commission, made February 7, 1935, relating to rates for the transportation of coal from mines in Kentucky and West Virginia, respectively, and requiring the establishment of rates, as described, in order to remove an undue prejudice found to result from *188 existing rates. 201 I.C.C. 165; 206 I.C.C. 445. Upon the hearing by the District Court, composed of three judges, the injunction was denied and the bill of complaint dismissed, but a restraining order was entered staying the enforcement of the Commission's order pending appeal to this Court. 11 F. Supp. 588. The Railway Company and intervening shippers appeal from so much of the decree as denied the injunction and dismissed the bill of complaint, and the United States, the Interstate Commerce Commission, and others, appeal from that part of the decree which stayed the enforcement of the Commission's order.
This Court, upon an examination of the record, agrees with the conclusion of the District Court that the order in question was sustained by findings of the Commission acting within its statutory authority and that these findings were adequately supported by evidence. The decree denying injunction and dismissing the bill of complaint is affirmed. Texas & New Orleans R. Co. v. United States, 295 U.S. 395.
This disposition of the case makes it unnecessary to pass upon that portion of the decree which stayed the enforcement of the Commission's order. See Virginian Ry. Co. v. United States, 272 U.S. 658.
Affirmed.
NOTES
[*]  Together with No. 550, United States et al. v. Chesapeake & Ohio Ry. Co. et al. Appeal from the District Court of the United States for the Southern District of West Virginia.